 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LIUDMYLA IEGOROVA,                                  No. 2:19-cv-00730-TLN-CKD PS
12                         Plaintiff,
13              v.                                        ORDER &
14    FAIR OAKS PRESBYTERIAN,                             FINDINGS AND RECOMMENDATIONS
15                         Defendant.
16

17             Plaintiff is proceeding in this action pro se. The matter was referred to a United States

18   Magistrate Judge pursuant to Local Rule 302(c).

19             On May 16, 2019, the undersigned issued an order to show cause no later than May 30,

20   2019 why this action should not be dismissed for lack of jurisdiction. (ECF No. 3.) Plaintiff was

21   advised that failure to allege a proper basis for jurisdiction would result in a recommendation that

22   this action be dismissed. On June 10, 2019, plaintiff responded to the order to show cause. (ECF

23   No. 4.)

24             Although the Federal Rules of Civil Procedure adopt a flexible pleading policy, a

25   complaint must give the defendant fair notice of the plaintiff’s claims and must allege facts that

26   state the elements of each claim plainly and succinctly. Fed. R. Civ. P. 8(a)(2). Here, plaintiff’s

27   complaint fails to contain a short and plain statement of the grounds upon which the court’s

28   jurisdiction depends or a short and plain statement of a claim showing that plaintiff is entitled to
                                                          1
 1   relief. In that regard, plaintiff states that “special care” and attention is needed, and that plaintiff
 2   signed certain documents and forms for a blind senior citizen. (ECF No. 4.) Plaintiff mentions
 3   “INS” and “SSI,” id., but fails to show how the allegations in the complaint pertain to defendant
 4   Fair Oaks Presbyterian or establish subject matter jurisdiction. See Franklin v. Murphy, 745 F.2d
 5   1221, 1227 n.6 (9th Cir. 1984) (holding that even “[a] paid complaint that is ‘obviously frivolous’
 6   does not confer federal subject matter jurisdiction . . . and may be dismissed sua sponte before
 7   service of process” (citing Hagans v. Lavine, 415 U.S. 528, 53637 (1974); Franklin v. State of
 8   Or., State Welfare Div., 662 F.2d 1337, 1342 (9th Cir. 1981); Bell v. Hood, 327 U.S. 678, 682–83
 9   (1946))).
10            Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed for lack of
11   jurisdiction.
12            In light of these recommendations, IT IS ALSO HEREBY ORDERED that all pleading,
13   discovery, and motion practice in this action are STAYED pending resolution of the findings and
14   recommendations. With the exception of objections to the findings and recommendations and
15   any non-frivolous motions for emergency relief, the court will not entertain or respond to any
16   motions and other filings until the findings and recommendations are resolved.
17            These findings and recommendations are submitted to the United States District Judge
18   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
19   after being served with these findings and recommendations, plaintiff may file written objections
20   with the court and serve a copy on all parties. Such a document should be captioned “Objections
21   to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file
22   objections within the specified time may waive the right to appeal the District Court’s order.
23   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
24   Dated: June 26, 2019
25

26

27   15 iegorova00730.f&rs_nojuris

28
                                                          2
